Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/545,118 received August 12, 2021. Claims 1-3, 5-6, 8-11, 13, 17 and 19-20 are amended, and claims 4, 7, 12, 14-16 and 18 are left as original.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: Though the prior art discloses a vehicle battery jump starter with terminal clamps on electrical cables and comprising a battery pack interface for a removable/rechargeable battery pack and a power boost module which can be charged from the battery pack connected to the battery pack interface, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
a first controller including a first electronic processor;
a battery pack interface configured to receive a removable and rechargeable battery pack, the battery pack including a second controller including a second electronic processor;
a power boost module including one or more energy storage devices;
a first electrical cable and a second electrical cable electrically connectable to the power boost circuit …
wherein at least one of the first controller and the second controller is configured to adjust an operating parameter of the battery pack when the battery pack is attached to the battery pack interface. 
Regarding Claim 8: Though the prior art discloses a vehicle battery jump starter system with terminal clamps on electrical cables and comprising a battery pack interface for a removable/rechargeable battery pack and a power boost module which can be charged from the battery pack connected to the battery pack interface, it fails to teach or suggest the aforementioned limitations of claim 8, and further including the combination of:
a controller including an electronic processor;
a removable and rechargeable battery pack; and
a vehicle battery jump starter including:
a battery pack interface configured to receive the removable and rechargeable battery pack,
a power boost module including one or more energy storage devices …
wherein the controller is configured to adjust an operating parameter of the battery pack when the battery pack is attached to the battery pack interface. 
Regarding Claim 17: Though the prior art discloses a method of jump starting a battery of a vehicle comprising attaching a removable and rechargeable battery pack to a jump starter and comprising a power boost module which can be charged from the battery pack connected to the battery pack interface, it fails to teach or suggest the aforementioned limitations of claim 17, and further including the combination of:
the vehicle battery jump starter including a power boost module, the power boost module including one or more energy storage devices within a housing of the vehicle battery jump starter;
adjusting, by a controller including an electronic processor, an operating parameter of the removable and rechargeable battery pack when the removable and rechargeable battery pack is attached to the vehicle battery jump starter;
electrically connecting the removable and rechargeable battery pack to the power boost module … 
electrically connecting the removable and rechargeable battery pack and the power boost module to the battery to jump start the battery.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY D ROBBINS/            Examiner, Art Unit 2859